Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a medical air treatment system, classified in B01D 46/00
II. Claims 20-30 and 32-35, 37, 38, drawn to an operating room air treatment system, classified in A61G 13/108.
III. Claim 31, drawn to an air supply and air return ventilation system, classified in F24F 3/16.
IV. Claim 36, drawn to an operating room air treatment system with aerosolized biological substances of patient and capturing the substances, classified in B01D 46/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs and modes of operation, wherein the control for controlling operation of at least one air handler, or control for controlling operation of an air treatment system, is not required for the operating room air treatment system of group II.  Also the medical environment having a table or bed for supporting a patient is not required for the group II claims. The air treatment system of group II claims can be used for semiconductor clean room environments .
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs and modes of operation wherein the control for controlling operation of at least one air handler, or control for controlling operation of an air treatment system, is not required for the air supply and air return ventilation system.  Also the ceiling mounted vertical air supply ducts and lower wall mounted air return ducts of the group III claim is not required for the medical air treatment system of group I claims. The limitations “an operating room air treatment system” are not given patentable weight for claim 31.   The air supply and air return ventilation system of group III can be used for semiconductor clean room environments.  
Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs and modes of operation wherein the control for controlling operation of at least one air handler, or control for controlling operation of an air treatment system, is not required for the operating room air treatment system with aerosolized biological substances of patient and capturing the substances of group IV.   Also the treatment system capturing aerosolized biological substances is not required for the medical air treatment system of group I claims.  
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs and modes of operation, wherein the operating room air treatment system of the group II claims is not required for the air supply and air return ventilation system of group III.  Also the ceiling mounted vertical air supply ducts and lower wall mounted air return ducts of the group III claim is not required for the operating room air treatment system of group II claims. The limitations “an operating room air treatment system” are not given patentable weight for claim 31.   The air supply and air return ventilation system of group III can be used for semiconductor clean room environments.  
Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs and modes of operation, wherein the operating room air treatment system of the group II claims is not required for the operating room air treatment system with aerosolized biological substances of patient and capturing the substances of group IV.   Also the operating room air treatment system treatment system capturing aerosolized biological substances is not required for the operating room air treatment system of group II claims.
Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs and modes of operation, wherein air supply and air return ventilation system of group III is not required for an operating room air treatment system with aerosolized biological substances of patient and capturing the substances of group IV.  Also the operating room air treatment system and capturing aerosolized substances of group IV is not required for ceiling mounted vertical air supply ducts and lower wall mounted air return ducts of the group III claim. The limitations “an operating room air treatment system” are not given patentable weight for claim 31.   The air supply and air return ventilation system of group III can be used for semiconductor clean room environments.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the groups require independent and distinct text and classification searches, wherein a search for one group does not overlap with a search for another group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


This application contains claims directed to the following patentably distinct species 
Claim 8 including species of a biocidal remover, an infrared irradiator, a chemical biocidal remover, and a chemical irradiator. The species are independent or distinct because each species requires a separate and distinct text and classification search.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

Claim 14 including species of a mechanical filter, biocidal device, and an ultraviolet irradiator. The species are independent or distinct because each species requires a separate and distinct text and classification search.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 9 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search for one species does not overlap with the search for another species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 19, 2022